DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The claims filed 01/19/2021 cancelled claim 36 therefore, the prior rejection of claim 36 under 35 U.S.C. 112(d) has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 
Claims 11, 14, 18, 22,  23, 26-28, 30-33 and 37-39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopher Adair WO 2011141392 A1 (Adair) in view of Applicant Admitted Prior Art (AAPA), further in view of  Bishop Alan US 20110067652 (Alan), still further in view of Balan et al. US 6332434 B1 (Balan).
Regarding claim 11, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) replacing the portion of the intake air stream with 0.01-0.03 liters per minute of the oxygen- hydrogen gas mixture per liter of engine displacement (Page 9 L. 22-26; page 14 L.14-18, L.32-34; page 15 L.1-2, 30-34; claims 4, 9 and 17 disclose the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement which overlaps the claimed range from 0.01 liter/min to 0.017 liter/min); and ii) controlling a rate of said replacement in relation to engine speed (Page 6 L. 14-17 and Page 8 L.6-8 
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in unburnt fuel to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Provided the applicant did not traverse the examiner’s assertion of official notice seen in the final rejection dated 07/17/2020 of the statement, “it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent,” is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. For further, consideration please see MPEP section 2144.03 C. 
Adair fails to disclose where the vehicle is a truck. 
Alan however discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003,  0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolysis cell.
Balan however, discloses an electrolysis cell (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolysis cell (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage 
Regarding claim 14, Adair in view of Alan disclose the limitations of claim 11 as discussed above, where Adair further discloses the system as reducing emissions (Page 1 L.8-9, page 8 L.24-31, page 12 L.31 – page 13 L.2). 
Adair does not explicitly disclose that the particulate formation in internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in particulate formation to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Regarding claim 18, Adair in view of Alan disclose the limitations of claim 11 as discussed above, where Adair further discloses wherein the oxygen-hydrogen gas mixture is generated during operation of the internal combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled 
Regarding claim 22, Adair in view of Alan disclose the limitations of claim 11 as discussed above, where Adair further discloses wherein the internal combustion engine comprises a controller (16) to measure engine speed and control the rate of replacement of the oxygen-hydrogen gas mixture (Page 6 L.14-17, page 8 L.4-16 and page 15 L.11-21 discloses a controller 14 which controls a rate of HHO gas generation based on engine speed, where the engine speed is  determined or measured based on sensor input).
Regarding claim 23, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) electrolyzing via an electrolyzer (12) equipped with a controller (16) an aqueous solution to generate 0.01-0.03 liters per minute of an oxygen-hydrogen gas mixture per liter of engine displacement (Figure 5, Page 1 L.25-31, page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and -
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in unburnt fuel to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Adair fails to disclose where the vehicle is a truck. 
Bishop Alan US 20110067652 (Alan) discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003,  0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolyzer.
Balan however, discloses an electrolyzer (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolyzer (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.

Regarding claim 26, Adair in view of Alan disclose the limitations of claim 23 as discussed above, where Adair further discloses wherein the aqueous solution is electrolyzed during operation of the combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled generation of HHO gas due to electrolysis of aqueous electrolyte solution based on operating parameters during related operation of engine, Figure 5, Page 1 L.25-31, where page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses 
Regarding claim 27, Adair in view of Alan disclose the limitations of claim 23 as discussed above, where Adair further discloses wherein the oxygen-hydrogen gas mixture is introduced upstream of a turbofan (figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T).
Regarding claim 28, Adair in view of Alan disclose the limitations of claim 23 as discussed above, where Adair further discloses adjusting a rate of the electrolyzing in proportion to the engine speed (Page 6 L. 14-17 and Page 8 L.6-28).
Regarding claim 30, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) introducing 0.01-0.03 liters per minute of an oxygen-hydrogen gas mixture per liter of engine displacement into an intake air stream upstream of a turbofan, adjusting at least a portion of the introduced oxygen-hydrogen gas mixture in proportion to engine speed to reduce 
Adair fails to disclose where the vehicle is a truck. 
Bishop Alan US 20110067652 (Alan) discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003,  0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair further discloses the system as reducing emissions (Page 1 L.8-9, page 8 L.24-31, page 12 L.31 – page 13 L.2). 
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the 
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolysis cell.
Balan however, discloses an electrolysis cell (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolysis cell (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.

Regarding claims 31 and 38, Adair in view of Alan further in view of APPA, still further in view of Balan disclose the limitations of claims 23 and 30 as discussed above, where Adair further discloses a controller (16) to measure engine speed and control the rate of replacement of the oxygen-hydrogen gas mixture (Col.3 L.10-15, Col.6 L.14-24, Col.8 L.4-21).
Regarding claims 32-34, 37 and 39, Adair in view of Alan further in view of APPA, still further in view of Balan disclose the limitations of claims 22, 30, 31, 36 and 38 as discussed above, where Adair further discloses adjusting a rate of the electrolyzing in proportion to engine speed (Col.3 L.10-15, Col.6 L.14-24, Col.8 L.4-21).
Regarding claim 35 Adair in view of Alan further in view of APPA, still further in view of Balan disclose the limitations of claim 22 as discussed above, where Adair further discloses wherein the aqueous solution is electrolyzed during operation of the combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled generation of HHO gas due to electrolysis of aqueous electrolyte solution based on operating parameters during related operation of engine, Figure 5, Page 1 L.25-31, where page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per .

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopher Adair WO 2011141392 A1 (Adair) in view of Applicant Admitted Prior Art (AAPA) further in view of Bishop Alan US 20110067652 (Alan) still further in view of Balan et al. US 6332434 B1 (Balan) still further in view of Weldon Reinhardt US 4,368,696 A (Reinhardt).
Regarding claim 29, Adair in view of AAPA, further in view of Alan still further in view of Balan discloses the limitations of claim 23 as discussed previously. 
Adair fails to disclose initiating the electrolyzing when the vehicle is started.
Reinhardt discloses initiating the electrolyzing when the vehicle is started (Col.5 L. 35-50).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the invention of Adair by the disclosure of Reinhardt as to perform electrolyzing when the vehicle is started in order to provide the fuel mixture to the engine upon initial operation of the engine.


Response to Arguments
Applicant’s arguments are solely addressed to newly added claim amendments seen in independent claims 11, 23 and 30, which have not been previously presented. In particular, “electrolysis cell equipped with a controller …, wherein the controller communicates with engine safety features to shutdown the electrolysis cell.” Therefore, the examiner considers the above office action to provide the official response to all arguments addressed to newly added claim amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6336430 B1 discloses electrolysis cell with a controller where the controller communicated with engine safety features to shutdown the electrolysis cells.
US 20110303194 A1 discloses shutting down an electrolytic cell based on a detected leak.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.